Filed 10/15/20                                                               Case 20-24783                                 Doc 6
                      Case Number: 2020-24783                                       Filed: 10/15/2020 1:14:50 PM

                 4:12 PM
                                                                     Gregory Smith MD Inc
                 10/12/20
                 Accrual Basis                                               Balance Sheet
                                                                      As of September 30,2020
                                                                                             Sep 30, 20
                 ASSETS
                     Current Assets
                          Checking/Savings
                              10000-Cash
                                    10100-Petty Cash
                                        10102 * Potty Cash - Carmelita Yambalia                   3.300-00
                                    Ttjtal 10100 - Petty Cash                                     3,300.00
                                    10200 • Bank Accounts
                                        10271 ■ Wells Fargo (5423)                                4.010,97
                                        10272^ Wells Fargo (7878}                                13,469.18
                                        10273' WELLS FARGO ACCT#6665(Foisomi                      4.932 10
                                        10274 - Bank of the West 8890                           181.536 68
                                    Total 10200 - Bank Accounts                                 203,948 93
                              Total 10000 > Cash                                                207.248 93
                          Total Checking/Savings                                                207,248 93
                          Accounts Receivable
                              12000 - Accounts Receivable
                                    12200 • A/R • Intercompanies
                                        12230 - Intercompany AfR - Live Well                    128 556 14
                                        12231 * Intercompany A/R • Palatnlk                       4.685,68
                                        12232 - Intercompany A/R • Nivano IPA                    36 000 00
                                    Total 12200 • A/R »Intercompanies                           169,241,82
                              Total 12000 - Accounts Receivable                                 169.241.82
                          Total Accounts Receivable                                             169,241.82
                          Other Current Assets
                              13000 - Short-Term Loans Receivable
                                    13400 • S/T L/R - Officers 8 Directors                       73.48370
                              Total 13000 • Short-Term Loans Receivable                          73,483.70
                              14000 ■ Other Current Assets
                                    14100 • Prepaid Expenses
                                        14101 • Prepaid Insurance                                11,005.32
                                        14103 • Prepaid Services                                  7,214.60
                                        14105 ■ Prepaid Retainer Fees                            25,000.00
                                    Total 14100 • Prepaid Expanses                               43,219.92
                              Total 14000 - Other Current Assets                                 43 219-92
                          Total Other Current Assets                                            116,703.62
                     Total Current Assets                                                       493.194 37
                     Fixed Assets
                          15000 ■ Property and Equipment
                              15100 - Property 8 Equipment
                                    15110 ■ Building 8 improvements                              21.250,00
                                    15130 - Office Equipment                                     28,374 22
                                    15140 • Software                                              9,435-63
                              Total 15100 - Property 8 Equipment                                 59-059,85
                              15900 - Accumulated Depreciation



                                                                                                             Page 1 of 3




                                                                                                                           0
Filed 10/15/20                                                           Case 20-24783                                       Doc 6
                      Case Number: 2020-24783                                        Filed: 10/15/2020 1:14:50 PM

                 4:12 PM
                 10/12/20
                                                                       Gregory Smith MD Inc
                 Accrual Basis                                           Balance Sheet
                                                                       As of September 30,2020
                                                                                            Sep 3D, 20
                                    15310 • Accum. Oepre. • Building S Impr                      -11,687,35
                                    15930' Accum, Oepre. • Olf. Equipment                         -6.D56 56
                                    15940 ' Accum. Oepre. • Software                              •2X123 37
                               Total 15900 • Accumulated Depreciation                            -19,772.28
                          Total 1S0D0 • Property and Equipment                                    39,267,57
                     Total Fixed Assets                                                           39,287 57
                     Other Assets
                          18000 • tong Term Investments
                               18100 ‘ Investments In Equity
                                    18103 • Investments In Live Well                             270,000 00
                                    18104 • Investments In Folsom                                 42,800 00
                                    18105 ‘ Investments In Larry Feliciano                       150 ,000 00
                               Total 18100 • Investments in Equity                               462,800,00
                          Total 18000 • tong Term Investments                                    462JOO.OO
                     Total Other Assets                                                          482 800,00
                 TOTAL ASSETS                                                                    995,281.94
                 LIABILITIES & EQUITY
                     Liabilities
                          Current Liabilities
                               Accounts Payable
                                    20000' Accounts Payable
                                        20100- A/P.Trade
                                             20110 ' A/P . Vendors                               179.093,45
                                        Total 20100 • A/P • Trade                                179,093 45
                                        20200 - A/P • Intcrcompanies
                                            20201 • Intercompany A/P - MedPharm                      160 00
                                            20213 - Intercompany A/P - MG Hosting                 54.870,82
                                            20218 ■ Intercompany A/P • Meditab                    67.471,30
                                            20221 • Intercompany A/P > Or Catalyst               134,752 44
                                            20227 • Intercompany A/P - Nexus HR                    7.800,00
                                            20231 - Intercompany A/P - Palalnik                   49,965,63
                                        Total 20200 • A/P • Inlorcompanles                       315.020.19
                                    Total 20000 ■ Accounts Payable                               494.113,64
                               Total Accounts Payable                                            494 113 64
                               Other Current Liabilities
                                    Payable Gregory Smith                                   -1.211,114,42
                                    20500 ■ Unearned Revenue
                                        20510 • U/R . Cares Act                               453,921,00
                                    Total 20500 • Unearned Revenue                            453.921.00
                                    22000 • Taxes Payable
                                        22700 • Fed PR Taxes Payable
                                            22750 • 401K Withheld                                 10000,00
                                        Total 22700 ■ Fed PR Taxes Payable                        10,000 00
                                        22800 • State PR Taxes Payable
                                            22840 • Child Support Payable                           -150 90



                                                                                                               Page 2 of 3
Filed 10/15/20                                                         Case 20-24783                                          Doc 6
             r        Case Number: 2020-24783                                           Filed: 10/15/2020 1:14:50 PM

                 4;12PM
                 le/12/20
                                                                    Gregory Smith MD Inc
                 Ascrual Basis                                          Balance Sheet
                                                                     As of September 30,2020
                                                                                             Sep 30, 20
                                         Total 22800 ■ Stale PR Taxes Payable                     •150,90
                                    Total 22000 • Taxes Payable                                  9,649 10
                                    23000 • Short-Term Loans Payable
                                         23100 • Short Term UP-OutsIdo Creditor
                                             23109 • Short Term UP - Dr. Smith                  40,000,00
                                         Total 23100 • Short Term UP-Outside Creditor           40.000,00
                                         23300 ■ Short Term UP • Intercompany
                                             23316 • Short Term UP - Moditab                   430,000 DO
                                             23319 ■ Short Term UP - ModVlslon                 180,000 00
                                             23331 • Short Term UP - Palatnlk                  145.000:00
                                             23332 • Short Term UP - NIvano IPA                149.800 00
                                         Total 23300 • Short Term UP - Intercompany            904,800 00
                                    Total 23000 • Short-Term Loans Payable                     944.800.00
                              Total Other Current Liabilities                                  197,455,68
                         Total Current Liabilities                                             691,569 32
                     Total Liabilities                                                         691,569,32
                     Equity
                         39000 • Retained Earnings                                             335,295,00
                         Net Income                                                            -32,58238
                     Total Equity                                                              303.712.62
                 TOTAL LIABILITIES & EQUITY                                                    995,281.94




                                                                                                                Page 3 of 3
Filed 10/15/20                                                        Case 20-24783                                   Doc 6
                  Case Number: 2020-24783                                       Filed: 10/15/2020 1:14:50 PM

             4:12 PM
             10/12/20
                                                                 Gregory Smith MD Inc
             Accrual Basis                                            Profit & Loss
                                                              January through September 2020
                                                                                    Jan - Sep 20
                 Ordinary Incomc/Expense.
                         Income
                             43700 • Feo Income
                                    Nursing Homo Income                               322,346.44
                                    43710 • Feo for Sorvice                           303,976.98
                                    43720 • Medicare                                   95,237.91
                                    43730>PropS6                                      606,144,21
                                    43740 • Copay                                      25,345.16
                                    437S0 Medical Records                                1.715 00
                                    43760 ►7-11 Income                                144 000.00
                                    43790 ' Other Services                               1,893.64
                             Total 43700 • Fee Income                                1.500,659 34
                             43800 - Capitation Income                               1,170.329 16
                             43900 • Quality Bonus Income                                 450 00
                             47200' Medical Directorship                                 4,500 00
                         Total Income                                                2,675.938 50
                         Cost of Goods Sold
                             58000 ■ Cost of Goods Sold                                   -747.21
                         Total COGS                                                      •1747.21
                     Gross Profit                                                   2.676,685 71
                         Expense
                             61011 ■ Other Business Expenses                                 0 00
                             62000 ' Advertising & Promotions
                                    62100 ► Advertising and Promotions                    956 44
                                    62200 ' Printing & Reproduction                       450,00
                             Total 62000 • Advertising & Promotions                      1.406 44
                             63000 ' Compensation & Benefits
                                    63020 - Wages                                    1,591.052 23
                                    63040 ■ Overtime                                   41,915 67
                                    63070 • Bonus                                     102,990 25
                                    63080 ' Vacation and Sickness                     104,795 66
                                    63090 • Medicare                                   26.000 31
                                    63100 ■ Social Security                           100 796 85
                                    53110 ■ Unemployment - Local                        4,388 85
                                    63120 ' Unemployment - Federal                       1,969 47
                                    63130 ‘ Workmen Compensation Insurance             33,993 04
                                    63200 - Medical Insurance                          72.466 11
                                    63900 ■ Outsourced Payroll Expenses
                                        63940 ■ Payroll Processing Fees                 4 037.12
                                        63990 ■ Manual Check                           -4,176 25
                                    Total 63900 ' Outsourced Payroll Expenses            -139.13
                             Total 63000 ■ Compensation & Bonellts                  2,080.229 31
                             64000 ■ Meals S Travel Expenses
                                    64010 • Meals & Business Entertainment              2,681,92
                             Total 64000 • Meals & Travel Expenses                      2.631.92



                                                                                                        Page 1 of 3
Filed 10/15/20                                                         Case 20-24783                                  Doc 6
                      Case Number: 2020-24783                                   Filed; 10/15/2020 1:14:50 PM

                 4:12 PM
                 10/12/20
                                                                   Gregory Smith MD Inc
                 Accrual Basis                                          Profit & Loss
                                                               January through September 2020
                                                                                     Jan • Sep 20
                                 55000 * Vehicle & Related Expense
                                     65030 - Motor Fuel Expenses                            119 34
                                     65060 < Mileage Expenses                             2,457.62
                                 Total 65000 • Vehicle & Related Expense                  2,576 96
                                 66000 • Supplies Expenses
                                     66010 • Office Supplies                             21,404.03
                                     560S0 • Software Supplies                               54,88
                                     66060 ■ Medical Supplies                            29,808 12
                                 Total 66000 ' Supplies Expenses                         51,267,83
                                 67000 ■ Postage and Deliveries Expense
                                     67010 • Postage & Malting Services                   1,132.,03
                                     67020 • Messenger Delivery Services                    325.31
                                 Total 67000 ■ Postage and Deliveries Expense             1.457.34
                                 68000 ■ Rent Expense
                                     68010 • Rent* Building & Other Property            154,283 93
                                     68030 ‘ Rent - Equipment                             8,337 08
                                 Total 6S000 • Rent Expense                             162,621.01
                                 69000 ■ Repairs & Maintenance
                                     69010 ■ Building Repairs                            12,083.20
                                     69020 ■ Equipment Repairs                            1.360 OO
                                     63040 ‘ Medical Waste Management                     3.974,83
                                     69050' Waste Management Expense                      3.143 84
                                 Total 69000* Repairs S Maintenance                      20,561 87
                                 71000 ■ Outside Services Expense
                                     71010' Consulting Fees                               5.000,00
                                     71060 > Legal Fees                                   1.307,00
                                     71070 ‘ Merchant Processing Fees                     3,932 09
                                     71080 > EHR Software Expanses                       35,684.10
                                     71090 ' Human Resources Services                    34,619.89
                                     71120 ■ Admin. Medical Services                    220.075.55
                                     71130 Wob-Hostlng Fees                              34.363,29
                                     71150 ‘ Medical/Surgspn Fees                       105,056 58
                                     71160‘Outside Labor                                 21.190 17
                                     71170 I Janitor Service Expense                      7,216 DO
                                     71180 > Laboratory Fees                                839 00
                                     71190 • Education and Seminars                       1,000 00
                                 Total 71000 ■ Outside Services Expense                 470.283.67
                                 72000 - Telephone & Internet Expense
                                     72010 ‘ Telephone Expense                           38,786,78
                                     72090 * Other Communication Expenses                  543 84
                                 Total 72000 < Telephone & internet Expense              39.330.62
                                 73000 • Utilities Expense
                                     73010 • Electricity Service                          4,589 42
                                     73020 - Water Service                                1.311.60
                                 Total 73000 ‘ Utilities Expense                          5,901,02




                                                                                                        Page 2 of 3
Filed 10/15/20                                                         Case 20-24783                                Doc 6
                  Case Number: 2020-24783                                     Filed: 10/15/2020 1:14:50 PM

             4:12 PM
             10/12/20
                                                                 Gregory Smith MD Inc
             Accrual Basis                                             Profit & Loss
                                                              January through September 2020
                                                                                    Jan ■ Sep 20
                              ?4M0 • Security Services Expense
                                    74010 • Security Services                               198 39
                                    74020 I Security Alarms                                 418 50
                              Total 74000 ■ Security Services Expense                       616 89
                              76000' Insurance Expense
                                    76020' Liability Insurance                              567,27
                                    76050 ► Professional Liability                      28.978.62
                              Total 76000 ■ Insurance Expense                           29,545.89
                              77000 - Taxes & Poes Expenses
                                    77010 • Corporate Filing Fees                          200 00
                                    77020 • Licenses S Permits Fees                       4,233,18
                                    77000 ■ Business Tax                                  1,569,76
                                    77060 < Property Tax • Personal                          64 38
                              Total 77000 * Taxes & Fees Expenses                         S.i67 32
                              78000 " Depre. S Amort, Expenses
                                    76010 ' Depre. Exp. • Building & Improv               5,312.43
                                    7B03Q • Depre. Exp, * OIL Equipment                   4.381.91
                                    78040 • Depre. Exp. - Software                        1.820,45
                              Total 78000 ■ Depre. & Amort, Expenses                     11.514 79
                              79000> Other Operating Expenses
                                    79D10 ' Dues Memberships & Subscription                608 00
                                    79020 ■ Charitable Contributions                      1,500 00
                                    79040: Bank Service Charges                            849 50
                                    79090 ‘ Miscellaneous Expense                         1.404,09
                              Total 79000 ’ Other Operating Expenses                      4.361,59
                          Total Expense                                             2.890,424 47
                 Net Ordinary Income                                                   -213,738,76
                 Other Incomc/Expense
                     Other Income
                          80000 ■ Other Income
                              88000 • Government Grant & Assistance                     73,528 41
                              89000 ■ Miscellaneous Income                               8,563 00
                              89100 • Management Income                                100,564,97
                          Total 80000 • Other Income                                   132,656 38
                     Total Other income                                                182.656 38
                     Other Expense
                          90000 ' Other Non-Operating Expense
                              92000 ■ Interest Expense                                    1,500 00
                          Total 90000 ■ Other Non-Operating Expense                      1.500 00
                     Total Other Expense                                                 1,500 00
                 Net Other Income                                                      181,156 38
             Net Income                                                                ■32.582.38




                                                                                                      Page 3 of 3
